          Case 1:19-cv-03826-ER Document 36 Filed 05/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and

 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP                                       No. 19 Civ. 03826 (ER)
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,

        Plaintiffs,


                      - against –

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,
                                                           MOTION FOR ADMISSION PRO
                                                                   HAC VICE
        Defendants.




       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Raphael A. Prober, hereby move this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Deutsche Bank AG in the above-

captioned action. I am a member in good standing of the bar of both the District of Columbia and

New York; there are no pending disciplinary proceedings against me in any state or federal court,

as evidenced by the Certificates of Good Standing annexed hereto. I have never been convicted

of a felony. I have never been censured, suspended, disbarred, or denied admission or readmission

by any court.
         Case 1:19-cv-03826-ER Document 36 Filed 05/03/19 Page 2 of 2


Dated: May 3, 2019                  AKIN GUMP STRAUSS HAUER & FELD LLP

                                    /s/ Raphael A. Prober
                                    Raphael A. Prober
                                    2001 K Street N.W.
                                    Washington, D.C. 20006
                                    Telephone: (202) 887-4319
                                    Facsimile: (202) 887-4288
                                    Email: rprober@akingump.com

                                    Attorney for Deutsche Bank AG
            Case 1:19-cv-03826-ER Document 36-1 Filed 05/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and

 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP                                             No. 19 Civ. 03826 (ER)
 ACQUISITION, CORP.,

           Plaintiffs,


                         - against –

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                                                                       DECLARATION OF
           Defendants.                                                RAPHAEL A. PROBER




       Pursuant to 28 U.S.C. § 1746, I, Raphael A. Prober, declare and state the following:

       1.         I am a partner in the law firm of Akin Gump Strauss Hauer & Feld LLP, counsel

for Deutsche Bank AG in this action. I provide this declaration in support of my Motion for

Admission Pro Hac Vice.

       2.         Unless otherwise indicated below, the matters set forth in this declaration are based

on my personal knowledge and, if called as a witness, I could and would testify competently

thereto.
            Case 1:19-cv-03826-ER Document 36-1 Filed 05/03/19 Page 2 of 2


       3.       My contact information is as follows:

       Raphael A. Prober
       AKIN GUMP STRAUSS HAUER & FELD LLP
       2001 K Street N.W.
       Washington, D.C. 20006
       Telephone: (202) 887-4319
       Facsimile: (202) 887-4288
       Email: rprober@akingump.com

       4.       I am a member in good standing of the bar of both the District of Columbia and

New York; there are no pending disciplinary proceedings against me in any state or federal court,

as evidenced by the Certificates of Good Standing annexed hereto. I have never been convicted

of a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court.

       I declare under the penalty of perjury that to the best of my knowledge the foregoing

statements are true and correct.

Executed on: May 3, 2019
             New York, New York

                                                    /s/ Raphael A. Prober
                                                    Raphael A. Prober
Case 1:19-cv-03826-ER Document 36-2 Filed 05/03/19 Page 1 of 1
Case 1:19-cv-03826-ER Document 36-3 Filed 05/03/19 Page 1 of 1
         Case 1:19-cv-03826-ER Document 36-4 Filed 05/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and

 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,                                                No. 19 Civ. 03826 (ER)

        Plaintiffs,


                      - against –

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,
                                                                ORDER FOR ADMISSION
                                                                   PRO HAC VICE
        Defendants.




       The Motion of Raphael A. Prober for admission to practice Pro Hac Vice in the above-

captioned action is granted. Applicant has declared that he is a member in good standing of the

bar of both the District of Columbia and New York; and that his contact information is as follows:

       Raphael A. Prober
       AKIN GUMP STRAUSS HAUER & FELD LLP
       2001 K Street N.W.
       Washington, D.C. 20006
       Telephone: (202) 887-4319
       Facsimile: (202) 887-4288
       Email: rprober@akingump.com

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Deutsche Bank AG in the above-entitled action;
         Case 1:19-cv-03826-ER Document 36-4 Filed 05/03/19 Page 2 of 2


       IT IS HEREBY ORDERED that the Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


Dated: _________________
       New York, New York
                                                    _______________________________
                                                          Edgardo Ramos
                                                          United States District Judge
